DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

        ORACLE ELEVATOR COMPANY, a Florida Corporation,
                         Appellant,

                                    v.

        COX RADIO, INC. a/k/a COX MEDIA GROUP MIAMI,
            LAZARO MENDEZ, and JOETTE MENDEZ,
                           Appellees.

                              No. 4D21-3012

                         [December 22, 2022]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Keathan B. Frink, Judge; L.T. Case No. CACE17-
005967(12).

  Adrianna de la Cruz-Munoz, Peter D. Weinstein, and Michael A.
Rosenberg of Cole, Scott & Kissane, P.A., Plantation, for appellant.

  Jessica L. Gross and Constantine G. Nickas of Wicker Smith O’Hara
McCoy & Ford, P.A., Coral Gables, for appellee Cox Radio Inc. a/k/a Cox
Media Group Miami.

  Douglas F. Eaton of Eaton & Wolk, P.L., Miami, for appellees Lazaro
Mendez and Joette Mendez.

PER CURIAM.

  Affirmed.

KLINGENSMITH, C.J., WARNER and GERBER, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.